DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Padiyath et al. (US 2008/0291541) [hereinafter Padiyath] in view of LV (WO 2013/036386).
Regarding claim 1, Padiyath discloses a window film (Fig. 1) comprising at least a first adhesive layer containing a weathering agent (PSA; paragraphs [0044-0045]), a barrier layer 
However, Padiyath fails to specifically disclose the second adhesive layer comprising at least one selected from the group consisting of an acrylic adhesive, a silicon-based adhesive, an ester-based adhesive, a urethane-based adhesive, a fluorine-based adhesive, a polyimide-based adhesive, an epoxy-based adhesive, a polyurethane ester-based adhesive, a vinyl acetate-based adhesive, a synthetic rubber-based adhesive, and a natural rubber-based adhesive.
LV teaches that it is well known in the solar control window film art to use an acrylic or ester-based adhesive as the laminating adhesive for the purpose of forming a solar control window film with light control function (page 4, second paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second adhesive layer in Padiyath to comprise either an acrylic adhesive or an ester-based adhesive as suggested by LV in order to provide a laminating adhesive to form a solar control window film with light control function. 

Regarding claim 4, Padiyath discloses the barrier layer being formed of polyethylene terephthalate (PET; paragraph [0030]).
Regarding claim 6, the adhesive force of the first adhesive layer (PSA; paragraph [0044]) is inherently equal to or smaller than the adhesive force of the second adhesive layer (layer 40), since the first adhesive layer is attached to a release liner and is being pulled off the release liner whereas the second adhesive layer is a laminating adhesive (paragraphs [0022] and [0044]).
Regarding claim 7, Padiyath discloses the weathering agent including a benzotriazole-based ultraviolet absorbent (paragraph [0045]).
Regarding claim 8, Padiyath fails to disclose the thickness of the first adhesive layer being in a range of 10 µm to 80 µm. LV further teaches that it is well known in the window film art to have the pressure sensitive adhesive layer (first adhesive layer) having a thickness of 5µm-20 µm (page 4, second paragraph), which overlaps the claimed range of 10 µm to 80µm, for the purpose of providing an adhesive layer that can adhere the window film to a glass substrate. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first adhesive layer (PSA layer) in Padiyath to have a thickness of 10 µm-20 µm, which falls within the claimed range of 10 µm to 80µm, as suggested by LV in order to provide an adhesive layer that can adhere the window film to a glass substrate.
Regarding claim 10, Padiyath teaches the light control layer being a prism-type light control layer and including a plurality of unit prisms, and wherein a space between adjacent unit prisms is filled with air (Fig. 1, layer 30; paragraphs [0032] and [0036]). However, Padiyath fails 

Regarding independent claim 11,  Padiyath discloses a window comprising a window glass (Fig. 2, glass 120), and a window film (Figs. 1-2, film 10) disposed on the window glass (Fig. 2), the window film (Figs. 1-2, film 10) comprising at least a first adhesive layer containing a weathering agent (PSA; paragraphs [0044-0045]), a barrier layer (Fig. 1, layers 20 and 50), a second adhesive layer (Fig. 1, adhesive layer 40), and a light control layer (Fig. 1, layer 30) in this order, wherein the first adhesive layer is attached on the window glass (Fig. 2, adhesive layer 110; paragraph [0044]), the second adhesive layer (adhesive layer 40) is directly disposed on a surface of the barrier layer, and adheres the barrier layer (layers 20 and 50) to the light control layer (layer 30), both of the second adhesive layer and the light control layer do not contain an ultraviolet absorbent, since Padiyath is silent to the second adhesive layer and the light control layer containing an ultraviolet absorbent (paragraphs [0022] and [0034-0036]), the light control layer is a prism-type light control layer (paragraphs [0034-0036]), and the barrier layer includes a resin layer (Fig. 1, layer 50; paragraph [0038]) and a transparent inorganic compound layer (Fig. 1, layer 20; paragraphs [0023-0024]) on the resin layer, the resin layer (Fig. 1, layer 50) being a single-layer sheet or a single-layer film formed of a resin material (paragraphs [0038] and [0040]).

LV teaches that it is well known in the solar control window film art to use an acrylic or ester-based adhesive as the laminating adhesive for the purpose of forming a solar control window film with light control function (page 4, second paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second adhesive layer in Padiyath to comprise either an acrylic adhesive or an ester-based adhesive as suggested by LV in order to provide a laminating adhesive to form a solar control window film with light control function. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Padiyath in view of LV as applied to claim 1 above, and further in view of Miro (US 6,166,852).
Padiyath and LV teach the claimed window film as shown above. 
However, Padiyath fails to teach the first adhesive layer containing a photooxidation inhibitor in addition to the ultraviolet absorbent.
Miro teaches that it is well known in the solar control window film art to have an adhesive layer including both an ultraviolet absorbent and a photooxidation inhibitor (col. 3, lines 26-34) for the purpose of forming a window solar control film having enhanced optical properties and that absorbs most of the UV radiation (see abstract).
. 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Padiyath in view of LV as applied to claims 1 and 11 above, and further in view of Gaides et al. (US 2010/0271721) [hereinafter Gaides].
Padiyath fails to disclose the light control layer being a louver-type light control layer, including a light transmission portion having a plurality of grooves on one surface of the light transmission portion and light control portions in the grooves.
Gaides teaches that it is well known in the light control film art to have a louver-type light control film including a light transmission portion having a plurality of grooves on one surface of the light transmission portion and light control portions with varying width in the grooves (Figs. 1-2) for the purpose of improving light transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light control layer in Padiyath to be a louver-type light control film including a light transmission portion having a plurality of grooves on one surface of the light transmission portion and light control portions with varying width in the grooves as taught by Gaides in order to improve light transmission.

Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive. 
	Applicant argues that “the suggested combination of Padiyath and LV does not teach or suggest claim 1 or claim 11”.
This argument is not deemed persuasive. As shown in the 103 rejection above, Padiyath teaches a barrier layer including a resin layer (layer 50; paragraph [0038]) and a transparent inorganic compound layer (layer 20; paragraphs [0023-0024]) on the resin layer, the resin layer (layer 50) being a single-layer sheet or a single-layer film formed of a resin material (paragraphs [0038] and [0040]), and the second adhesive layer (Fig. 1, adhesive layer 40) directly disposed on a surface of the barrier layer (Fig. 1, layers 20 and 50), as recited in independent claims 1 and 11. LV was merely cited to teach that it is well known in the solar control window film art to use an acrylic or ester-based adhesive as the laminating adhesive for the purpose of forming a solar control window film with light control function (page 4, second paragraph) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second adhesive layer in Padiyath to comprise either an acrylic adhesive or an ester-based adhesive as suggested by LV in order to provide a laminating adhesive to form a solar control window film with light control function. 
Accordingly, Padiyath in view of LV teach all the features recited in claims 1 and 11. Therefore, claims 1 and 11 are unpatentable over Padiyath in view of LV. Claims 2-8 and 10 depend from claim 1 and are unpatentable for at least the same reasons as claim 1, and claim 12 depends from claim 11 and is unpatentable for at least the same reasons as claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781